Title: To Benjamin Franklin from Landais, 8 May 1779
From: Landais, Pierre
To: Franklin, Benjamin


Please your Excellency
aboard the alliance May 8th. 1779
Since I received your orders to Sail for Port L’Orient, I have been Waiting in this River for a boat Loaded with provisions, and fear wind; but now having all aboard and the Wind S E. I am getting under Sail and Expect to be to-morrow at Port-Louis. I have at présent theerten passengers beside the honble. John Adams, his Son and Servant. Please to Write me yours orders about them. I Received a Letter from monsieur De Ray De Chaumont by which he mention that I am to have for Six month vitals aboard, as there is Some goods aboard I Suppose belong to Some of the officers, as I Learned yesterday, I Want to Know What I am to do if I have not room Enough for to put the Said Vitals.
I Received your two Letters Concerning Mr. Herckiah Ford, and M: Wuibert, I have give them the Cabin as I thought your Letters required it.
I am With Respect Your Excellency Most obedient most humble Servant
P: Landais
His Excellency B. franklin Minister-Plenipotentiary of the united States of america./.
  
Notation: P. Landais May 8. 79
